United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 29, 2004

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 03-60950
                              Summary Calendar


                        ELIZABETH NIGATU MESFIN,

                                                                   Petitioner,

                                   versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A76 943 602
                          --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elizabeth Nigatu Mesfin petitions this court for review of the

Board    of   Immigration   Appeals’   (“BIA”)     decision   affirming      the

Immigration judge’s (“IJ”) order denying her applications for

asylum    and   withholding   of   removal   and    for   relief    under    the

Convention Against Torture.         When, as here, the BIA summarily

affirms without opinion and essentially adopts the IJ’s decision,

we review the IJ’s decision.       See Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997).

     Mesfin challenges the IJ’s adverse credibility determination,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
upon which the denial of relief was based, asserting that the

credibility determination is not based on substantial evidence.

The   evidence     shows    that   Mesfin    submitted    a   fraudulent   birth

certificate, questionable identification documents for her father

purporting    to    show    his    Eritrean    heritage,      and    questionable

testimony regarding her Ethiopian passport; it also indicates that

substantial      portions    of    her   testimony,   based     on   information

provided by her mother, may be unreliable.               Contrary to Mesfin’s

assertion, all of her testimony became suspect when the fraud was

revealed, not just the fact, date, and place of her birth or

identity.    The record does not compel a credibility determination

contrary to the IJ’s, and this court therefore will not overturn

the IJ’s adverse credibility determination.              See Lopez De Jesus v.

INS, 312 F.3d 155, 161 (5th Cir. 2002); Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).            That being so, the petition for review is

DENIED.     See Efe v. Ashcroft, 293 F.3d 899, 906, 908 (5th Cir.

2002).

      Mesfin also contends that the BIA’s procedure of summarily

affirming the IJ’s decision without opinion violated her due

process rights.       This argument is without merit.                Soadjede v.

Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

      PETITION DENIED.




                                         2